Case 4:19-cv-00180-ALM-KPJ Document 192-1 Filed 02/18/20 Page 1 of 1 PageID #: 4423

                                          TY CLEVENGER
                                             P.O. Box 20753
                                        Brooklyn, New York 11202
      telephone: 979.985.5289                                                tyclevenger@yahoo.com
      facsimile: 979.530.9523                                                Texas Bar No. 24034380




      November 2, 2019

      Mr. Paul Skermont, Partner
      Skiermont Derby LLP
      1601 Elm Street, Suite 4400
      Dallas, Texas 75201

               Re: Conspiracyland podcast

      Mr. Skiermont:

              I write on behalf of Ed Butowsky pursuant to TEXAS CIV. PRAC. & REM. CODE
      §73.055 to request a correction or retraction from Meryl Governski and Boies Schiller
      Flexner LLP. In Episode 6 of the Conspiracyland podcast published by Yahoo!News,
      Michael Isikoff discussed statements by Mr. Butowsky and Matt Couch suggesting that
      Aaron Rich played a role in leaking Democratic National Committee emails, and he
      indicated that it was unclear why they were making such statements.

             Immediately thereafter, Mr. Isikoff played audio of an interview wherein Ms.
      Governski is heard to say: “There is no factual place where that is coming from. This is a
      contrived story about Aaron... So the key lies they're making about Aaron is that he
      worked with Seth to download these materials from the DNC, that Aaron personally
      receved money from Wikileaks in exchange for the data from the DNC, that Aaron is
      covering up both his role in downloading the DNC data and in the murder of his brother.
      And these are all false. No truth to any of those statements.”

              Mr. Butowsky has never accused Aaron Rich of having any role in the murder of
      his brother, much less covering it up. Furthermore, Mr. Butowsky has not “contrived”
      anything, nor has he told “lies” about Mr. Rich. Instead, he relied on statements from
      Julian Assange regarding Mr. Rich's role in the data transfers.

              Please let me know at your earliest opportunity whether Ms. Governski intends to
      correct or retract the foregoing false statements. Thank you for your consideration.

               Sincerely,




               Ty Clevenger
